DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including Claims filed on 09/10/2019. Claims 1 – 10 are examined.

Drawings
The drawings are objected to because: (1) Regarding fig. 3 the X axis appears to be labeled incorrectly.  Par. [0020] identifies the X axis as “The X axis of the map represents corrected mass flow in lb/s”.  (2) The title (i.e. the text above the graph) of fig. 5 appears to be incorrect. Par. [0009] identifies the title as specific fuel consumption of a gas turbine engine as a function of power for three LPC speeds.  (3) A title for figs. 6A and 6B should be provided in a similar format to the titles of the other figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: 
In pars. [0010] and [0028] each of the figures 6A and 6B should be cited; and
The equations (2) and (3) in par. 20, and the equation shown directly below equation (3) in par. 20, do not appear to be fully readable.  Also see corresponding Pub. No. US 20200141328 A1 wherein the respective equations do not appear to be fully readable.
Appropriate correction is required.

Claim Objections
Claim 6 objected to because of the following informalities:  “the nominal speed” should be changed to “a nominal speed” for proper clarity and antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “providing a second engine by changing the first speed ratio of the first engine to a second speed ratio”.  The metes and bounds of the claim are unclear because it is not clear if one engine or two engines are required to infringe the claim.  The language of the claim appears to describe modifying the first engine by changing the speed ratio so that the first engine becomes a different second engine with a second speed ratio.  However, regarding families of gas turbine engines, it is typical to have a baseline engine and derivative or second engine wherein a second speed ratio of the second engine is different than a first speed ratio of the first engine.
Claim 3 recites the limitation "the low pressure compressor in one or both of the first and second engines." in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is not been established yet that the second engine has a low pressure compressor. 
Claim 4
Claims 3, 4, 7 and 10 refer to regulating a speed of the low pressure compressor.  Claim 1 refers to changing a speed ratio.  It is unclear if regulating the speed of the low pressure compressor is 1) in addition to changing the speed ratio or 2) an example of how changing the speed ratio is accomplished.  As best understood changing the speed ratio in claim 1 refers to changing the gearing ratio of the gearbox in fig. 2 of the second engine as compared to the first engine.  However claim 10 appears to discuss regulating the speed of the low pressure compressor in addition to changing the gear ratio. Once the gear ratio is set it is unclear how at the design stage the speed of the low pressure compressor is further regulated.
Claims 3, 4, 7 and 10 refer to regulating a speed of the low pressure compressor.  The term regulate can be interpreted as “to fix or adjust the time, amount, degree, or rate of” (Merriam-Webster online).  It is unclear if regulating the speed of the low pressure compressor 1) occurs when an aircraft with claimed first or second engine is in operation or 2) if regulating the speed refers to selecting a gear ratio of the gearbox in fig. 2, or 3) has some other meaning.  Par. 23 appears to discuss the latter and par. 27 appears to discuss the former such as regulating the speed with the throttle.  The term is interpreted as best understood as adjusting the gear ratio or adjusting the throttle.
Claim 7 recites “to reset a size of the first or second engines to fulfill a power requirement”.  It is not clear if size refers to a physical size of a power size.  For example the claim can be read as referring to a physical size however specification refers to “power size” in par. [0003] and as best understood the specification also appears to refer to a physical size in par. 27.  Claim 8 discusses sizing one or both 
Claim 7 recites “regulating the speed of the low pressure compressor to reset a size of the first or second engines”.  This phrase appears to be unclear in light of Applicant specification that appears to refer to regulating the low pressure turbine speed, as opposed to regulating the low pressure compressor speed, in order to reset size of engine (see par. 26).
Claim 8 recites “reducing the speed of the compressor”.  The meaning of this phrase is unclear.  For example one of ordinary skill would not be able to distinguish whether the speed is reduced 1) at the design stage by changing a ratio of gearbox shown in fig. 2 (fig. 3 appears to point towards the speed being reduced at the design stage), or 2) with a throttle control as discussed in par. 27.  
Claim 10 recites the limitation "the low pressure compressor in one or both of the first and second engines" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is not been established yet that the second engine has a low pressure compressor.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 20180023482 A1 (Lefebvre) in view of WO 2014204526 A2 (Hasel).
As to claims 1 and 10, Lefebvre discloses a method of providing an engine (see par. [0014]), the method comprising: providing a first engine 10 (see fig. 1) having a low pressure turbine 21 driving a low pressure compressor 22 at a first speed ratio (gear ratio of gearbox 62), and a high pressure turbine 41 driving a high pressure compressor 42, and changing the first speed ratio of the first engine to a second speed ratio (ratio of gearbox 62 can be selected to accommodate design point of low pressure compressor 22), the method further comprising regulating a speed of the low pressure compressor in one or both of the first and second engines (the speed of the low pressure compressor 22 of the first engine can be selected according to a design point by selecting gear ratio of gearbox 62, see par. 16), but is silent providing an engine family and providing a second engine by changing the first speed ratio to a second speed ratio wherein changing the first speed ratio of the first engine to the second speed ratio includes changing a gear ratio between the low pressure turbine and the low pressure compressor.
Hasel discloses a method of providing an engine family (see par. [0014]), the method comprising: providing a first engine 100 (see fig. 1) having a low pressure turbine 46 driving a low pressure compressor 44, and a high pressure turbine 54 driving a high pressure compressor 52, and providing a second engine 110 by changing a first speed ratio 106 of the first engine to a second speed ratio 112 (see par. 30, bottom; and figs. 2A and 2B wherein the changed speed ratio is caused by different gear ratios of gearboxes 106 of first engine and gearbox 112 of second engine) wherein changing the first speed ratio of the first engine to the second speed ratio includes changing a gear ratio between the low pressure turbine 46 and a fan compressor 108 (par. 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Lefebvre with providing an engine family and providing a second engine by changing the first speed ratio of the first engine to a second speed ratio wherein changing the first speed ratio of the first engine to the second speed ratio includes changing a gear ratio between the low pressure turbine and the low pressure compressor as taught by Hasel in order to facilitate reducing design and development costs of developing second engine (Hasel par. 33).
As to claim 3.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre in view Hasel, as applied to claim 1 above, and further in view of US Patent 6148677 (Evangelista).
As to claim 2, Lefebvre in view Hasel teach the current invention as claimed and discussed above, but are silent performing a core engine rematch, including changing turbine vanes area of the second engine relative to the first engine to optimize the performance of the second engine.
Evangelista teaches performing a core engine rematch, including changing turbine vanes area of the second engine relative to the first engine to optimize the performance of the second engine (Evangelista teaches that when the a compressor pressure ratio changes relative to a first engine the turbine vane area of a second engine must be rematched to optimize performance, see col. 1, ll. 10-30; changing the compressor speed changes the compressor pressure ratio).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Lefebvre in view Hasel with performing a core engine rematch, including changing turbine vanes area of the second engine relative to the first engine to optimize the performance of the second engine as taught by Evangelista in order to facilitate optimizing efficiency and reducing likelihood of failure of second engine (Evangelista col. 1, ll. 10-30).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre in view Hasel, as applied to claim 3 above, and further in view of Pub. No. US 2013013332 A1 (Macfarlane) in view of Pub. No. US 20160229549 A1 (Mitrovic).
As to claims 4 and 5, Lefebvre in view Hasel teach the current invention as claimed and discussed above, but are silent wherein regulating the speed of the low pressure compressor includes reducing the speed of the low pressure compressor from a nominal speed to a minimum acceptable speed wherein reducing the speed of the low pressure compressor includes reducing the speed from the nominal speed to an intermediary speed greater than the minimum acceptable speed.
Regarding claims 4 and 5, Lefebvre in view Hasel teach all the essential features of the claimed invention except wherein reducing the speed of the low pressure compressor from a nominal speed to a minimum acceptable speed wherein reducing the speed of the low pressure compressor includes reducing the speed from the nominal speed to an intermediary speed greater than the minimum acceptable speed. 
While Lefebvre in view Hasel teach the general conditions of the claimed invention, Lefebvre in view Hasel does not expressly teach the claimed wherein reducing the speed of the low pressure compressor from a nominal speed to a minimum acceptable speed wherein reducing the speed of the low pressure compressor includes reducing the speed from the nominal speed to an intermediary speed greater than the minimum acceptable speed.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective 
Here, Macfarlane teaches in fig. 1 a gas turbine 10 engine having a low pressure turbine 16 driving a low pressure compressor 12 at a first speed ratio, and a high pressure turbine driving a high pressure compressor (core 14 portion of engine 10), and changing the first speed ratio of the first engine to a second speed ratio (abstract) and further teaches in paragraph 23 that speed of the low pressure compressor affects the thrust, power and efficiency of the engine.  For example higher speeds generate higher levels of mass flow that results in greater amount of thrust for example during takeoff. On the other hand lower compressor speeds are consistent with higher compressor operating efficiencies with lower mass flow during cruise flight for example. Therefore, an ordinary skilled worker would recognize that the relative speeds of the low pressure compressor are a result-effective variable that controls the level power and efficiency of the engine. Further Mitrovic teaches in par. 18 a minimum acceptable speed is a minimum rotational speed necessary for the compressor to generator pressure and flow conditions necessary to sustain combustion in the combustor.  Thus, the claimed reducing the speed of the low pressure compressor from a nominal speed to a minimum acceptable speed wherein reducing the speed of the low pressure compressor includes reducing the speed from the nominal speed to an intermediary speed greater than the minimum acceptable speed is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. regulating a speed of the low speed compressor, were disclosed in the prior art by Lefebvre, it is not inventive to .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre in view Hasel, as applied to claim 1 above, and further in view of Pub. No.: US 20160195096 A1 (Otto).
As to claim 6, Lefebvre in view Hasel teach the current invention as claimed and discussed above, but are silent matching one or both of the first and second engines to the nominal speed to optimize the performance of said one or both of the first and second engines.
Otto teaches (see fig. 1) a gas turbine 10 engine having a low pressure turbine 58 driving a low pressure compressor 60 at a first speed ratio (ratio of gearbox 62), and a high pressure turbine 54 driving a high pressure compressor 52, and further teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Lefebvre in view Hasel with matching one or both of the first and second engines to the nominal speed to optimize the performance of said one or both of the first and second engines as taught by Otto in order to facilitate providing for rotation of low pressure compressor and low pressure turbine at different most efficient speeds thereby improving propulsive efficiency of first or second engines of  Lefebvre in view Hasel (Otto pars. 4 and 5).

Claims 7, and 8 – 9, are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre in view Hasel, as applied to claims 3, and 1, respectively, above, and further in view of NPL Propulsion and Power An Exploration of Gas Turbine Performance Modeling (Kurzke) in view of Macfarlane.
As to claim 7, Lefebvre in view Hasel teach the current invention as claimed and discussed above, but are silent regulating the speed of the low pressure compressor to reset a size of the first or second engines to fulfill a power requirement.
Kurzke teaches resetting a size of an engine to fulfill a power requirement (Kurzke teaches using a first engine of a family of engines to arrive at a second similar engine (p. 115, middle) based on a customer thrust power requirement (p. 118, middle).  Macfarlane teaches in fig. 1 a gas turbine 10 engine having a low pressure turbine 16 driving a low pressure compressor 12 at a first speed ratio, and a high pressure turbine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Lefebvre in view Hasel with regulating the speed of the low pressure compressor to reset a size of the first or second engines to fulfill a power requirement as taught by Kurzke and Macfarlane in order to facilitate reduced costs of developing and manufacturing (Kurzke p. 116, top) of a reset engine with compressor speed optimized for a power level such as takeoff of cruise (Macfarlane par. 23). 
As to claims 8 and 9, Lefebvre in view Hasel teach the current invention as claimed and discussed above, but are silent sizing said one or both of the first and second engines for a specific power and reducing the speed of the low pressure compressor at a flight segment wherein reducing the speed of the low pressure compressor at the flight segment includes reducing the speed of the low pressure compressor at one or more of low speed cruise, descent, and take-off.
Kurzke teaches a sizing an engine of a family of engines (title of ch. 2) for a specific power (Kurzke teaches using a first engine of a family of engines to arrive at a second similar engine (p. 115, middle) based on a customer thrust power requirement (p. 118, middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Lefebvre in view Hasel with sizing said one 
Regarding claims 8 and 9, Lefebvre in view Hasel and Kurzke teach all the essential features of the claimed invention except wherein reducing the speed of the low pressure compressor from a nominal speed to a minimum acceptable speed wherein reducing the speed of the low pressure compressor at a flight segment wherein reducing the speed of the low pressure compressor at the flight segment includes reducing the speed of the low pressure compressor at one or more of low speed cruise, descent, and take-off. 
While Lefebvre in view Hasel and Kurzke teach the general conditions of the claimed invention, Lefebvre in view Hasel and Kurzke do not expressly teach the claimed reducing the speed of the low pressure compressor at a flight segment wherein reducing the speed of the low pressure compressor at the flight segment includes reducing the speed of the low pressure compressor at one or more of low speed cruise, descent, and take-off.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977). 
Here, Macfarlane teaches in fig. 1 a gas turbine 10 engine having a low pressure turbine 16 driving a low pressure compressor 12 at a first speed ratio, and a high pressure turbine driving a high pressure compressor (core 14 portion of engine 10), and 
Therefore, since the general conditions of the claim, i.e. regulating a speed of the low speed compressor for a particular flight segment, were disclosed in the prior art by Lefebvre and Macfarlane, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lefebvre in view Hasel and Kurzke’s invention to include wherein reducing the speed of the low pressure compressor at a flight segment wherein reducing the speed of the low pressure compressor at the flight segment includes reducing the speed of the low pressure compressor at one or more of low speed cruise, descent, and take-off in order to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741